UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of November, 2011 Commission File Number 001-33085 RRsat Global Communications Network Ltd. (Translation of registrant’s name into English) RRsat Building Hanegev Street POB 1056 Airport City 70100, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F TForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-_ RRsat Global Communications Network Ltd. 1. On November 28, 2011, the registrant issued a press release "RRSAT ANNOUNCES RETIREMENT OF CHIEF EXECUTIVE OFFICER".A copy of the press release is attached as Exhibit 99.1 to this report and is incorporated herein by reference. 2. On or about November 30, 2011, the registrant will begin to distributing to its shareholders of record as of the close of business on November 29, 2011, a proxy statement and a proxy card for an extraordinary general meeting of shareholders scheduled to be held on December 29, 2011. A copy of the proxy statement and a proxy statement areattached as Exhibit 99.2 and 99.3 to this report and is incorporated herein by reference Exhibit Exhibit 99.1. Press release of the registrant, dated November 28, 2011 "RRSAT ANNOUNCES RETIREMENT OF CHIEF EXECUTIVE OFFICER ". Exhibit 99.2. Proxy Statement for the Extraordinary General Meeting of Shareholders. Exhibit 99.3. Proxy Card for the Extraordinary General Meeting of Shareholders. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RRSAT GLOBAL COMMUNICATIONS NETWORK LTD. By: /S/ David Aber Name: David Aber Title: Chief Financial Officer and Secretary Date: November 28, 2011 3 Exhibit Index Exhibit 99.1. Press release of the registrant, dated November 28, 2011 "RRSAT ANNOUNCES RETIREMENT OF CHIEF EXECUTIVE OFFICER ". Exhibit 99.2. Proxy Statement for the Extraordinary General Meeting of Shareholders. Exhibit 99.3. Proxy Card for the Extraordinary General Meeting of Shareholders. 4
